Case 2:18-cv-08372-AB-JEM Document 26-3 Filed 11/16/18 Page 1 of 3 Page ID #:549



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10
                          UNITED STATES DISTRICT COURT
  11                    CENTRAL DISTRICT OF CALIFORNIA
  12

  13
        ELIZABETH SANFILIPPO, an             CASE NO. 2:18-cv-08372-AB-(JEMx)
  14
        individual,
                                             [Assigned to Hon. André Birotte Jr.]
  15
                      Plaintiff,
                                             [PROPOSED] ORDER SUSTAINING
  16
        v.                                   DEFENDANT MATCH GROUP,
                                             LLC’S EVIDENTIARY
  17
        TINDER, INC., a Delaware             OBJECTIONS TO DECLARATION
        corporation, and DOES 1 through      OF ELIZABETH SANFILIPPO IN
  18
        20, Inclusive,                       SUPPORT OF PLAINTIFF’S
                                             OPPOSITION TO DEFENDANT’S
  19
                      Defendants.            MOTION TO COMPEL

  20
                                             Date:    November 30, 2018
                                             Time:    10:00 a.m.
  21
                                             Place:   Crtrm. 7B

  22
                                             [Removed from the Superior Court of the
                                             State of California, County of Los
  23
                                             Angeles, Case No. BC718649]

  24

  25

  26

  27

  28
Case 2:18-cv-08372-AB-JEM Document 26-3 Filed 11/16/18 Page 2 of 3 Page ID #:550



   1
             On November 16, 2018, Defendant Match Group, LLC (“Defendant”) filed
   2
       its Evidentiary Objections to the Declaration of Elizabeth Sanfilippo in Support of
   3
       Plaintiff Elizabeth Sanfilippo (“Plaintiff”)’s Opposition to Defendant’s Motion to
   4
       Compel (“Defendant’s Evidentiary Objections”).
   5
             After having considered Defendant’s Evidentiary Objections and any
   6
       response and reply thereto, together with the arguments of counsel, if any,
   7
             IT IS HEREBY ORDERED THAT:
   8
       1.    Objections to Paragraph 3 of Plaintiff Elizabeth Sanfilippo’s Declaration
   9
       (“Plaintiff’s Declaration”)
  10
             Match objects to the second, third and fourth sentences as conclusory and
  11
       lacking in foundation. Match also objects to the third sentence as speculative and
  12
       containing inadmissible hearsay.
  13
             SUSTAINED:____                            OVERRULED:____
  14
       2.    Objections to Paragraph 4 of Plaintiff’s Declaration
  15
             Match objects to the second and third sentences as conclusory. Match further
  16
       objects to the second sentence as lacking in foundation.
  17
             SUSTAINED:____                            OVERRULED:____
  18
       3.    Objections to Paragraph 5 of Plaintiff’s Declaration
  19
             Match objects to this paragraph as conclusory, speculative and not properly
  20
       limited in time.
  21
             SUSTAINED:____                            OVERRULED:____
  22
       4.    Objections to Paragraph 6 (mislabeled Paragraph 4) of Plaintiff’s
  23
       Declaration
  24
             Match objects to this paragraph as conclusory, lacking in foundation and
  25
       speculative. Match objects to the first sentence because it does not meet the
  26
       requirement of personal knowledge under Rule 56(c)(4). See Columbia Pictures,
  27
       944 F.2d at 1529. Accordingly, Plaintiff’s assertion that “As far as [she is] aware,
  28
                                                 -1-
Case 2:18-cv-08372-AB-JEM Document 26-3 Filed 11/16/18 Page 3 of 3 Page ID #:551



   1
       Steve Liu was never reprimanded for his harassment” is of no consequence and not
   2
       proper evidence. Match further objects to the second and third sentences as vague.
   3
             SUSTAINED:____                            OVERRULED:____
   4
       5.    Objections to Paragraph 7 (mislabeled Paragraph 5) of Plaintiff’s
   5
       Declaration and Exhibit B
   6
             Match objects to Exhibit B as irrelevant, speculative, and lacking in
   7
       foundation. Match also objects to Plaintiff’s attempts to offer statements in
   8
       Exhibit B for the truth of the matters asserted, as Exhibit B contains inadmissible
   9
       hearsay.
  10
             SUSTAINED:____                            OVERRULED:____
  11

  12
             Those portions of Plaintiff’s Declaration and corresponding Exhibit B as to
  13
       which objections are sustained are stricken, and will not be considered for any
  14
       purpose.
  15

  16
             IT IS SO ORDERED.
  17

  18

  19
        Dated:
                                              Hon. André Birotte Jr.
  20                                          Judge, United States District Court

  21

  22

  23

  24

  25

  26

  27

  28
                                                 -2-
